Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 Claims 3-7, 12, 20, 21, 23, and 30 are cancelled.  Claims 1, 2, 8-11, 13-19, 22, and 24-29 are pending.  Claims 14 and 25-28 are withdrawn.  Claims 1, 2, 8-11, 13, 15-19, 22, 24, and 29 are examined herein.
Applicant's arguments with respect to the 103 rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 8-11, 13, 15, 16, 22, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2019/0201396 A1; of record).
The claims are generally drawn to the treatment of a cancer comprising administering the histone lysine demethylase KDM4/KDM5/KDM4C inhibitor JIB04 (related to claims 10, 11, 13, and 15), further comprising assaying a sample from the subject for presence of a mutation in the epigenetic modifier EZH2 prior to onset of treatment (related to claims 2, 8, 9, and 29), wherein the cancer is selected from the group consisting of diffuse large B-cell lymphoma (DLBCL) or colorectal cancer (related to claim 22), further teaches the use alone (related to claim 16; see, for example, the abstract) or co-administered with a second anti-cancer therapy to the subject (related to claim 24), and wherein the cancer further has a mutation in at least one of KMT2D, CREBBP, or EP300.
Fisher et al. discloses the treatment of cancers such as diffuse large B-cell lymphoma, colorectal cancer, etc. (see, for example, [0154], [0282], and the whole document) comprising administering compounds such as the histone demethylase inhibitor JIB-04 (see, for example, [0044] and throughout the document).
Fisher et al. teaches that mutation in cancers is well-known, and that a variety of different mutations exist in cancerous tissues (see, for example, the whole document). Fisher et al. teaches that mutation in cancers and/or over-expression of EZH2 has been linked to many forms of cancer, EZH2 inhibits genes responsible for suppressing tumor development, and blocking EZH2 may slow tumor growth, and further teaches that EZH2 is upregulated in multiple cancers (see, for example, [0182]).  Fisher et al. additionally teaches that activating mutations are already known to be present in EZH2, and that it was identified as a target in the lethality screen (see, for example, [0111]).
Fisher et al. teaches that the diagnosing of cancer can be performed via a variety of methods including tissue biopsy, histopathological examination, etc. to determine the characteristics of the cancer (i.e. a sample from the subject; see, for example, [0149]), and that treatments therein can be combined with other active agents and treatments (see, for example, throughout the document).
Fisher et al. does not specifically disclose the treatment of a cancer with JIB04 after assaying a sample for EZH2, or the additional mutation.
It would have been obvious to one of ordinary skill in the art to assay a patient sample for EZH2 and treat the patient with JIB04, including with another mutation, because the prior art discloses all of the individual claimed elements.
One of ordinary skill would have been motivated to treat a patient with diffuse large B-cell lymphoma, colorectal cancer, etc. with JIB04 because the prior art clearly teaches that treating these cancers was of interest and clearly teaches that treatment with JIB04 as a preferred active agent in the treatments disclosed therein.  One of ordinary skill would have treated the instantly claimed cancers with the claimed active agent based on the teachings in the prior art during the routine experimentation and optimization of the method of treating cancers, and would have done so with a reasonable expectation of success in making an improved method of treatment.
One of ordinary skill would have been motivated to assay a patient sample for of EZH2 because the prior art clearly calls out that assaying patient samples was known and was known to be beneficial, calls out that mutation or over-expression of EZH2 was known and linked to cancer, and that it was an identified target in screening.  One of ordinary skill would have combined the teaching within Fisher et al., and would have assayed a patient sample for the known markers, and would have treated with agents disclosed therein, and would have done so with a reasonable expectation of success in making an improved methodology of treating cancers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
One of ordinary skill would have been motivated to treat when the cancer has an additional mutation in one of KMT2D, CREBBP, or EP300 because the prior art makes the treatment of the patient population with EZH2 mutation obvious, so the treatment of a patient sub-population (e.g. with an additional mutation) would be obvious.  The art recognizes that mutations in cancer are ubiquitous, and that they are myriad.  As described in Fisher et al., it is generally understood that, even when a specific mutation has been identified, it is possible and even likely that there are additional mutations, and the treatments are carried out as planned.  The fact that the cancer may, or may not, have additional mutations is well-understood in the art, and is taught by Fisher et al., so there would be no reason or teaching to not treat the claimed patient sub-population; thus, the treatment would be obvious.
One of ordinary skill would have been motivated to treat with additional anticancer therapies because Fisher et al. discloses multiple treatment therapies used in conjunction, and the use of multiple treatments is typical in cancer therapy.
A skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2019/0201396 A1; of record) as applied to claims 1, 2, 8-11, 13, 15, 16, 22, 24, and 29 above, and further in view of Ciblat et al. (WO 2015/058163 A2; of record). 
The instant claims are generally drawn to the treatment of a cancer comprising administering the histone lysine demethylase KDM4/KDM5/KDM4C inhibitor JIB04 in a subject with two mutations in EZH2, KMT2D, CREBPP, and EP300, further comprising co-administering a Cdk7 inhibitor (related to claims 17 and 19) wherein the Cdk7 inhibitor is administered in an amount that is not effective to treat the cancer when the inhibitor is administered alone (related to claim 18).
Fisher et al. teaches as above, and further teaches that additional compounds/compositions can be beneficially used including kinase inhibitors (see, for example, [0008] and the whole document), and that the dosing of the composition and combined agents should be adjusted by the skilled artisan for typical consideration, e.g. severity of the disorder, activity of the compound, the specific composition employed, age/body weight/general health/sex, etc.  For example, the dose needs to be adjusted for the specific drugs used in combination and it is known to start doses of the compound at high levels and to gradually decrease the dosage until the desired effect is achieved, as appropriate for the care of the individual patient (see, for example, [0285]).
Fisher et al. does not specifically disclose the additional Cdk7 inhibitor.
Ciblat et al. discloses the treatment of cancers with inhibitors of cyclin-dependent kinase 7 (CDK7; see, for example, the title and the whole document), and claims, in a preferred embodiment, the use of CDK7 inhibitors in combination with JIB04 (see, for example, claim 232).
It would have been obvious to one of ordinary skill to treat cancers with JIB04 and a Cdk7 inhibitor in a subject with a mutation in EZH2, KMT2D, CREBPP, and EP300, wherein the Cdk7 inhibitor is administered in an amount that is not effective to treat the cancer when the inhibitor is administered alone.
One of ordinary skill would have been motivated to use a Cdk7 inhibitor because Fisher et al. teaches that additional active agents are useful, teaches that kinases are useful additional active agents, and Ciblat et al. teaches that combinations of JIB04 and Cdk7 kinase inhibitors are preferred.  One of ordinary skill would have combined the teachings held in the prior art, and would have used a combination Cdk7 inhibitor with JIB04 to treat cancer, and would have done so with a reasonable expectation of success in making an improved method of treatment.
A skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.
The skilled practitioner is imputed to possess full knowledge of the prior art in his field of endeavor. In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48,51 (CCPA 1956). Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems. In re Antle, 444 F.2d 1168, 1171-72, 170 USPQ 285,287-88 (CCPA 1971).

Response to Arguments
The Applicant argues “Without acquiescing to the Examiner's position and solely to expedite prosecution, claim 1 has been amended to recite that the subject to whom the KDM inhibitor is to be administered has at least one mutation in at least two of EZH2, KMT2D, CREBBP, and EP300.”
This is not found persuasive.  As stated in the edited rejection, the treatment of the patient population with a mutation at EZH2 is obvious, and, without some reason to the contrary, the treatment of the sub-populations thereof would be similarly obvious.  The art recognizes that mutations are common, so the addition of somewhat more specific mutations does nothing to dissuade those of skill from treatment without some sort of attached or associated criticality.
Further, the amended claims call out the mutation, but do not require anything that would actually inform the skilled artisan that they would be present, so the treatment could take place without the practitioner even realizing that the additional mutation was present.

Conclusion
 Claims 3-7, 12, 20, 21, 23, and 30 are cancelled.  Claims 14 and 25-28 are withdrawn.  Claims 1, 2, 8-11, 13, 15-19, 22, 24, and 29 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627